El Juez Asociado Sb. Figuebas,
emitió la siguiente opi nión del Tribunal.
El caso sometido á la decisión de esta Corte Suprema es un recurso de apelación interpuesto por Antonio Pabón Velez, contra sentencia de la ’Corte de Distrito de Mayagüez, de *39012 de Mayo último, que le condenó por el delito de perjurio, á la pena de dos años de presidio con trabajos forzados y al pago de las costas procesales. El Fiscal de diclia Corte en 21 de Octubre del año anterior, presentó contra Antonio Pa-bon Velez la siguiente acusación:
“El dia 24 de Noviembre del año próximo pasado 1902, el citado Antonio Pabón y Velez prestó declaración jurada ante el Hon. Fiscal de esta Corte de Distrito, entonces Mr. F. L. Cornwell, en la causa seguida contra el*Genaro Ramos, por el delito de seducción de la jo-ven Belen Pavón, en la que declaró como cierto, conociendo su false-dad, el hecho de que: en la noche del 11 de Octubre del mismo año, encontrándose reunido con Federico Ramos y Ramon Montalvo, en un camino frente á la casa de Gregorio Pavón, vió pasar á un in-dividuo vestido de negro, que se introdujo en la cocina de la casa de dicho Gregorio Pavón, y que á los pocos momentos el sujeto Genaro Ramos, que era el mismo á quien había visto entrar, se acerca á él y á sus compañeros y les manifestó lo siguiente: ‘ ‘ Como ustedes me han visto entrar en la casa de Don Gollo Pavón, ustedes más ó menos se figurarán para lo que ha sido, les suplico la más absoluta reserva de eso, porque yo le he ofrecido á Belen casarme con ella” dándoles á comprender con ésto, que venia de tener contacto carnal con la Be-len, que hasta entonces era reputada por pura, pues al ser llamado como testigo de cargo al acto del juicio oral por jurado, de dicha causa, celebrado el dia, 12 del corriente mes de Octubre, declaró ante el Tribunal asegurando que entonces decía la verdad, que conocía á Genaro Ramos, y no sabia si llevaba relaciones con la joven Belen Pa-vón, que no vió entrar ni salir á nadie en la casa de ésta, y que la Belen le obligó á decir que había visto entrar á Genaro Ramos en su casa, pero yo no había visto nada de lo que había declarado ante el Iíon. Fiscal, y que en.la actualidad la citada Belen se consideraba como una joven deshonrada en el vecindario. Este hecho es contra-rio á la ley para tal caso hecha y prevista y á la paz y dignidad del Pueblo de Puerto Rico. Libertad Torres Grau, Fiscal de Distrito. La acusación que antecede está basada en el testimonio de testigos exa-minados por mí bajo juramento, creyendo solemnemente que existe justa causa para presentarla al Tribunal. — Libertad Torres Grau, Fiscal de Distrito. Jurado y firmado ante mí, hoy día 21 de Octubre de 1903. Juan Arroyo Mestre, Secretario del Tribunal.”
*391En el acto del arraingment el acusado se declaró no culpable y solicitó ser juzgado por un jurado, cuyo derecho se le otorgó. Se constituyó legalmente aquél y se celebró el juicio el nueve de Mayo último, trayendo el Fiscal, como prueba de los hechos en que funda su acusación, certificación del acta del juicio por jurados seguido contra G-enaro Bamos por se-ducción de la joven Belen Pabon, en cuya acta consta la de-claración jurada que prestó y firmó, el hoy acusado por per-jurio, ante Don F. L. Cornwell, que entonces desempeñaba el cargo de Fiscal de la Córte de Mayagüez, y la que prestó en el acto del juicio; y aunque reconoció su firma y añadió que préviamente se le leyó su declaración, se expresa en la segunda en términos completamente contrarios á su anterior declaración, al extremo de ignorar en aquélla si el Genaro Ba-mos y Belen Pabón llevaban relaciones amorosas,, de afirmar que no vió entrar á nadie en la casa de ésta, ni habló esa noche con persona alguna, añadiendo que esta última manifestación es la verdad y que si antes declaró otra cosa fué porque la jo-ven le obligó á decir que habia visto entrar en su casa á Genaro Bamos. Como esa prueba documental se admitió por el Tribunal, el defensor tomó excepción.
En el curso del juicio declaró el Fiscal, que era entonces Don F. L. Cornwell, y declararon asimismo dos Escribientes de la Fisealia nombrados Bernardo Bocanegra y Pablo Yerga y al mostrarles, el Fiscal, la declaración que ante él dió Pabón para que la reconociesen, se opuso á ello el defensor, y como se admitió esa prueba por el Tribunal, el defensor también tomó excepción.
Se practicó la prueba de la defensa consistente en testi-gos, siendo todos ellos individuos que constituyeron el jura-do en el juicio por -seducción y si bien álgunos dicen que nada recuerdan, la mayor parte afirma que Pabón se contradijo en el acto del juicio, y añade Don Juan B. Balsac que el 12 de Octubre no quiso Pabón Velez decir la verdad. El acusado *392se negó á declarar. Las partes alegaron cuanto creyeron conducente á su derecho, é instruido convenientemente el ju-rado y retirado á deliberar, regresó á los pocos momentos con el veredicto, declarando, culpable á Antonio Pabón Velez del delito porque se le acusó- Anuncia su defensor un pliego de excepciones y á su instancia se notifica ese propósito al Fiscal. Se presentó el pliego de excepciones para que se resol-viesen conforme á las prescripciones de la leyr y puedan así servir para la apelación que trata de establecer contra la sen-tencia que se di<?te.
Las excepciones son las siguientes: Primera: Que se admitió in-debidamente el testimonio del acta del juicio en la causa contra Genaro Ramos.por seducción, porque el acta original de donde se ex-trajo es inexacta, nula y de ningún valor, puesto que se consignaron conceptos de todo punto inciertos, careciendo, además, dicha acta, de eficacia, porque no está autorizada por las partes que intervinieron, tanto más cuanto que no hay disposición en la ley que prescriba que el Secretario extienda el acta y haga constar lo ocurrido, sin la lec-tura y aprobación de las partes. Segunda: Que se permitió al Fiscal exhibir á dos escribientes, que se dicen de la Fiscalía, la declara-ción jurada que tomó como base para la acusación, cuando esos es-cribientes no tienen atribuciones, ni son competentes para reconocer el contenido de la declaración, porque ésta debe ser tomada solamente por el Fiscal, y concluye suplicando al Juez de Derecho que resuelva esas excepciones á los efectos de la apelación teniendo en cuenta lo que declararon los testigos de la defensa y el hecho de que no se ha traido prueba alguna de que dejara de ser cierto lo que primera-mente declarara el'acusado.
Ese pliego consta firmado por el Juez. En 12 de Mayo último se dictó la sentencia condenando al acusado á las "pe-nas de que al principio se deja hecho mérito. Se estableció apelación contra dicha sentencia y admitida se elevaron á esta Corte Suprema las constancias necesarias y después de impugnar el recurso, se personó el defensor del apelante sos-teniendo aquél oralmente su impugnación y éste las excep-*393■dones que formuló ante la Corte de Mayagüez y cuya ex-posición lia quedado lieclia en el curso de este relato.
Entendemos que el acta del juicio es un documento público, y que es el Secretario quien solamente puede expedir certifi-cación de la misma, cuya autenticidad es indiscutible y eficaz .su contenido, en tanto en cuanto no se demuestre su falsedad. El Secretario al expedirla y remitirla al Juez de Paz de Ma-yagüez á su instancia, manifiesta que es conforme con sus ori-ginales y esta afirmación de conformidad, no»ha sido desvir-tuada"en lo más mínimo. Por eso es que el Fiscal la presentó ■en el acto del juicio como prueba de su acusación y el Tribunal' la admitió, cumpliendo así los más altos fines de la justicia y sin privar con esto al acusado de ningún derecho para su com-pleta defensa. Iíay que aceptar hoy, como ciertos, los hechos •que contiene esa certifichcióh del acta y de ella aparece una •declaración jurada y firmada ante el Fiscal, por Pabón, y otra esencialmente contradictoria, y más que eso, la primera es una .afirmación categórica de la culpabilidad de Eamos y la otra prestada en el juicio por seducción seguido contra éste, es la .afirmación de su inocencia. No cabe mayor oposición éntre-las declaraciones de un mismo individuo que sabe escribir y •que espontáneamente declaró. No hay nada tampoco que se oponga á que los empleados de la Fiscalia sirvan como tes-tigos en juicio criminal. Ellos seguramente oyeron á Pabón referir los hechos ante el Fiscal, ellos presenciaron la lectura de la declaración y oyéronle expresar su conformidad y ellos, por último, le vieron firmar. No han depuesto estos indivi-duos sobre detalles técnicos ó periciales, sino sobre hechos ■que solamente ellos, con el Fiscal, podían presenciar, y para robustecer la prueba documental y la declaración de aquél, se ■admitieron esos testigos que con sus declaraciones venían á ■disipar la duda que pudiera existir de que la declaración de Pabón se debiese á la coacción ó á otros motivos que no fue-ran su expontánea volutad.
*394¿Pero los hechos tal como se presentan á nuestra conside-ración constituyen el delito de perjurio 1 Indudablemente que sí. El Fiscal está autorizado para tomar el juramento que le exigió á Pabón y ese juramento era indispensable en su declaración, que versó sobre un hecho esencial cuya falsedad conocía, como lo afirmó en su segunda declaración prestada en el'juicio, y como se deduce de la declaración del testigo Balsac, al afimar que Pabón no habia querido decir la verdad. En esa declaración que prestó, juró y firmó Pabón ante el Fiscal, no puede favorecerle ni aún el hecho de que ignorase la trascendencia de su falsedad, ni el de que en realidad no afec-tara á la causa en la cual se dió, porque es suficiente que tal declaración sea importante, como lo es indudablemente, y que haya podido utilizarse, como se utilizó, para afectar al pro-ceso que se siguió contra Genaro Eamos por seducción. Esa es la doctrina que contienen los artículos 117 y 120 del Código Penal. Discutidas las excepciones alegadas, y considerado el hecho en su naturaleza jurídica, creemos que deben desesti-marse los fundamentos qn que descansa el recurso y confir-marse la sentencia apelada.

Confirmada.

Jueces concurrentes, Sres. Presidente, Quiñones, y Aso-ciado, Wolf.
Los Jueces Asociados Sres. Hernández y MacLeary no formaron Tribunal en la vista de esta causa.